Citation Nr: 0918680	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  07-07 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for depression as 
secondary to service-connected disabilities.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement for service connection of a 
low back disorder.

3.  Entitlement to an evaluation in excess of 30 percent for 
urticaria with hives and pruritis.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1973 to August 1975, 
March 1976 to August 1976 and September 1977 to June 1978.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In this rating decision, the RO denied 
the Veteran's claims to reopen a claim for service connection 
of a low back disorder and for service connection of 
depression.  The RO increased the evaluation of the Veteran's 
service-connected urticaria with hives and pruritis to 30 
percent.  Because the maximum benefit was not granted, the 
issue of entitlement to a higher evaluation remains on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that at the March 2008 Board hearing the 
Veteran offered testimony regarding the severity of his 
service-connected ganglion cyst of the left wrist.  After a 
careful review of the file, the Board notes that it does not 
have jurisdiction over this claim as the Veteran did not file 
a Substantive Appeal with respect thereto.  38 C.F.R. 
§ 20.200.  In this regard, the VA Form 9 (Appeal to Board of 
Veterans' Appeals) filed in this case was received in March 
2007 more than one year following the October 2005 rating 
decision that addressed this matter and the attachment to the 
VA Form 9 did not reference that matter as one of the 
benefits sought.

Written argument submitted by the Veteran's attorney 
addressed "service connection for a low back and neck 
condition."  At no time during the course of this claim and 
appeal has a claim related to the neck ever been adjudicated.  
The Veteran had made no claim or mention thereof until this 
written argument was submitted.  Accordingly, a claim for 
service connection of a neck disorder is referred to the RO 
for appropriate action.  

The issue of entitlement to service connection for depression 
being remanded is addressed in the REMAND portion of the 
decision below.


FINDINGS OF FACT

1.  An unappealed December 2004 rating decision most recently 
denied the Veteran's claim of entitlement to service 
connection for a low back disorder on the basis that new and 
material evidence had not been submitted to reopen the 
previously denied claim  

2.  The evidence received since the December 2004 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim, nor does it raise a reasonable 
possibility of substantiating the claim.

3.  The Veteran's urticaria with hives and pruritis has not 
been productive of recurrent debilitating episodes occurring 
at least four times during the past 12-month period despite 
continuous immunosuppressive therapy.  


CONCLUSIONS OF LAW

1.  The December 2004 rating decision denying entitlement to 
service connection for a low back disorder is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has not been received since the 
December 2004 rating decision and the claim of entitlement to 
service connection for a low back disorder is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  The criteria for a rating greater than 30 percent for 
urticaria with hives and pruritis are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.118, Diagnostic Code 7825 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in August 2006 and November 2006.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 
Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

With regard to the VA's duty to notify, the Board notes that 
at the Veteran's hearing before the BVA he and his attorney 
essentially indicated that they understood the reason for the 
prior denial of service connection for a back disorder and 
the evidence needed to substantiate that claim, Kent v. 
Nicholson, 20 Vet. App. 1 (2006), as well as the schedular 
criteria used to evaluate his service connected skin 
disability and the evidence needed to substantiate that 
claim.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
It is also noteworthy that the Veteran is represented by an 
attorney and the Board presumes that the Veteran's attorney 
has a comprehensive knowledge of VA laws and regulations.  As 
such, the Board finds that any defect in notice to the 
Veteran was harmless error and that he is not prejudiced by 
any shortcoming in the notice provided to him.  See Shinseki 
v. Sanders, No. 07-1209, 2009 WL 1045952 (U.S. April 21, 
2009).  Lastly, and in addition, the Veteran expressed a 
desire for the Board to issue a decision in his appeal.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
Treatment records identified by the Veteran have been 
obtained and he was afforded VA examinations to assess the 
severity of his service-connected disability.  However, the 
VA need not obtain a medical examination or opinion in 
regards to the claim to reopen the previously denied claim 
for service connection for a back disorder because that duty 
applies only if new and material evidence is presented or 
secured.  38 C.F.R. § 3.159(c)(4)(C)(iii).  

The Board also notes that the Veteran has apparently applied 
for disability benefits from the Social Security 
Administration (SSA).  Where VA has actual notice of the 
existence of records held by SSA which appear relevant to a 
pending claim, VA has a duty to assist by requesting those 
records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 
363, (1992).  A review of the record, particularly the 
transcript of the March 2008 Board hearing, shows that the 
Veteran has only sought treatment for his various disorders 
through VA.  It is thus apparent that the VA has all 
pertinent records in its possession that SSA may have; thus 
VA need not request them from SSA.  38 C.F.R. § 3.159(c) (2).  

Also, the Veteran and his attorney have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that the duty 
to notify and duty to assist has been satisfied and will 
proceed to address the merits of the Veteran's appeal.  

New and Material Evidence: Low Back Disorder

The Veteran's claim for service connection for a back 
disorder was first considered and denied by the RO in a 
November 2002 rating decision on the basis that the evidence 
did not show that the Veteran had a back disorder that was 
shown to be due to service.  The Veteran was notified of that 
decision and of his appellate rights, but did not appeal that 
decision.  The Veteran's claim of entitlement to service 
connection for a low back disorder was last denied in a 
December 2004 rating decision on the grounds that new and 
material evidence had not been received relating to 
attribution of a low back disorder to service.  The Veteran 
did not appeal this rating decision.  Those decisions are now 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a)

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened and the VA may then proceed to the merits of the 
claim on the basis of all the evidence of record.

The pertinent evidence of record at the time of the December 
2004 rating decision included the Veteran's service treatment 
records, his Form DD 214 and VA medical records, which noted 
a diagnosed low back disorder.  Notably, the VA records 
considered at the time of this decision reflected the 
Veteran's statement that he had low back pain stemming from 
an in-service 1975 motor vehicle accident.  These records 
also note a report of a 1999 post-service motor vehicle 
accident.  

Since the December 2004 rating decision, the VA has not 
received new and material evidence.  VA treatment records 
include diagnosis of a low back disorder, particularly lumbar 
degenerative joint disease.  These records also contain 
statements from the Veteran that he has had chronic low back 
pain since an in-service motor vehicle accident, as well as 
his statements that this pain was aggravated in a 1999 motor 
vehicle accident.  At the March 2008 Board hearing the 
Veteran reiterated that he had injured his back in an in-
service motor vehicle accident and had had pain in the low 
back ever since.  He also testified to having a post-service 
motor vehicle accident in approximately 2000.  This evidence 
is not new in that it is duplicative of the evidence of 
record at the time of the December 2004 rating decision.  It 
merely reiterates the Veteran's previous statements regarding 
an in-service motor vehicle accident and low back pain since 
then.  It thus does not raise a reasonable possibility of 
substantiating the claim and the claim is not reopened.

What was missing at the time of the previous denials of 
service connection, and what continues to be missing, is 
medical evidence which serves to demonstrate, or suggest, 
that the Veteran's has a currently diagnosed back disorder 
that is in some way related to service.  Absent such 
evidence, the Board finds that new and material evidence has 
not been submitted to reopen the previous denied claim for 
service connection for a back disorder.

Evaluation of Urticaria with Hives and Pruritis

The Veteran essentially contends that his service connected 
skin disorder is more severe than currently evaluated.  
Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, the Board will consider 
whether separate ratings may be assigned for separate periods 
of time based on facts found, a practice known as "staged 
ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's skin disability is rated 30 percent disabling 
under Diagnostic Code 7825 (urticaria).  A 30 percent rating 
is warranted where there are recurrent debilitating episodes 
occurring at least four times during the past 12-month 
period, requiring intermittent systemic immunosuppressive 
therapy for control.  A maximum 60 percent evaluation is 
warranted where there are recurrent debilitating episodes 
occurring at least four times during the past 12-month period 
despite continuous immunosuppressive therapy.  38 C.F.R. § 
4.118, Diagnostic Code 7825 (2008). 

The Veteran's VA medical records document treatment for 
chronic urticaria.  A March 2006 VA treatment note documents 
chronic urticaria, rash improved, pruritis persists.  It was 
noted that the Veteran had tried using Hydroxizene, Benadryl, 
Loratidine and Zyrtec for treatment, but that Zyrtec had been 
the most effective to date.  

The Veteran filed his claim for an increased evaluation for 
urticaria with hives and pruritis in May 2006.  In September 
2006, he was provided a VA medical examination to address the 
severity of this condition.  The examiner that conducted the 
examination noted the Veteran's history of chronic urticaria.  
The examiner also noted current almost constant symptoms of 
urticaria and itching on an everyday basis due to several 
allergens, particularly, mosquitoes, hot, cold, pollen and 
pollution.  The examiner stated that these symptoms were 
debilitating enough to cause the Veteran to stop cutting the 
grass, move from a hot to cold area, and vice versa, as well 
as avoid dusty settings.  It was noted that the Veteran had 
to quit his job with the U.S. Postal Service and factory jobs 
due to this condition.  The examiner felt that this condition 
was "lifestyle limiting."  It was noted that antihistamines 
had not helped, but that the Veteran had not been tried on 
steroids or immunosuppressant drugs.  The Veteran had never 
had anaphylaxis associated with urticaria.  A diagnosis of 
chronic urticaria was continued.  

In November 2006 the Veteran sought treatment with a 
dermatologist at VA.  A 20 year history of chronic urticaria 
was noted, with significant itching without control of 
symptoms through hydroxyzine, an antihistamine.  The note 
associated with this visit states that "[d]ermatology can do 
no more for this patient," and that there was thus no need 
to follow him.  This note also documented that the treatment 
of choice was antihistamines.  

At the Board hearing, the Veteran testified to having 
constant itching and breakouts on a daily basis.  He related 
that these breakouts resulted in itching and burning from 
head to toe with little relief from antihistamines.  He 
stated that the condition was embarrassing to him and that it 
had prevented him from working in certain environments.  He 
related that heat and cold aggravated this condition.  

Based on this record, the Board concludes that entitlement to 
an evaluation in excess of 30 percent for urticaria with 
hives and pruritis is not established.  The next higher 60 
percent rating requires recurrent debilitating episodes 
occurring at least four times during the past 12-month period 
despite continuous immunosuppressive therapy.  As shown 
above, the Veteran's urticaria has never been treated with 
continuous, or any, immunosuppressive therapy, although he 
has been treated with antihistamines, albeit with limited 
success.  In the absence of urticaria treated with continuous 
immunosuppressive therapy, a 60 percent evaluation cannot be 
granted and the claim is denied.  

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology; thus, his disability picture is contemplated 
by the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a low back 
disorder and the claim is not reopened.

An evaluation in excess of 30 percent for urticaria with 
hives and pruritis is denied.




REMAND

A preliminary review of the record in connection with the 
Veteran's claim for service connection for depression 
discloses a need for further development prior to final 
appellate review.  The Veteran's separation examination, 
dated in April 1978, notes a normal psychiatric state at this 
time.  On his separation report of medical history, also 
dated in April 1978, the Veteran denied having depression or 
excessive worry or nervous trouble of any sort.  A May 1978 
psychiatry/psychology clinical record notes a history of 
pruritis and a request that the Veteran be evaluated by 
psychiatry for pruritis.  No psychiatric evaluation was 
apparently performed and the Veteran was seen by internal 
medicine.  

A September 2004 VA psychology consultation note documents 
complaints of cervical neck and low back pain, as well as 
pain in the left hand.  Subsequent records document diagnosis 
of depression.  An October 2006 psychiatry note documents 
that at this time the Veteran reported a flare-up of his 
urticaria and that he had recently had some fleeting 
instances of suicidal thoughts.  A November 2006 psychology 
note documents a complaint of depression, inability to feel 
pleasure, anger, stress, fatigue, early morning awakening, 
feelings of guilt and worthlessness, as well as recurrent 
thoughts of dying, without suicidal ideation.  The Veteran 
reported that these symptoms were the result of his medical 
problems, including chronic cervical pain and chronic 
urticaria.  

In July 2007 the Veteran was provided a VA psychiatric 
examination in furtherance of substantiating his claim for 
nonservice-connected pension, which is not currently on 
appeal.  The report associated with this examination contains 
a diagnosis of dysthymic disorder.  The examiner stated that 
the Veteran's disability allegation was predominately due to 
his medical difficulties, specifically his breathing problems 
and back problems.  

At the March 2008 Board hearing the Veteran testified that he 
essentially kept to himself because of this rash condition.  
He also acknowledged that several doctors had said that his 
depression was related to chronic pain in his back and neck, 
but that he had been informed by a doctor that it was due to 
his service-connected disabilities.

The Veteran has not been provided a medical examination to 
address whether depression may be attributable to his 
service-connected disabilities.  The evidence outlined above 
indicates that the Veteran's depression may be secondary to 
his service-connected disabilities, either directly or 
through aggravation.  Accordingly, the Board finds that the 
Veteran should be afforded a VA examination to address this 
claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The Veteran should be afforded a 
psychiatric examination to ascertain the 
etiology of any depressive disorder that 
may be present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file and following this review 
offer comments and an opinion as to 
whether any currently diagnosed depressive 
disorder is causally or etiologically 
related to the Veteran's service connected 
disabilities.  If any currently diagnosed 
depressive disorder is not caused by his 
service connected disabilities, the 
examiner should comment as to whether the 
Veteran's service connected disabilities 
chronically worsen or increase the 
severity of the Veteran's depressive 
disorder.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1, copies of all pertinent records in 
the Veteran's claims file, or, in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.  

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


